Citation Nr: 1810499	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-13 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1966 to July 1968.  He was awarded a Purple Heart Medal among his awards and decorations.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In December 2016, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.
 
This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 

FINDINGS OF FACT

1. At the December 2016 hearing, the Veteran, through his representative, requested to withdraw the issue of entitlement to service connection for sleep apnea.

2. The Veteran's service-connected disabilities meet the percentage requirements for the award of a TDIU, and the evidence demonstrates that he is as likely as not unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.



CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for sleep apnea have been met and the appeal as to this issue is withdrawn. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2. With resolution of reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b) (2017). Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(c).

In the present case, at the December 2016 hearing, the Veteran, through his representative, withdrew from consideration the issue of entitlement to service connection for sleep apnea. Accordingly, the Board does not have jurisdiction to review the appeal on this issue, and it is dismissed.

TDIU

The Veteran contends that his service-connected disabilities render him unemployable and that he is therefore entitled to a TDIU. The Board notes that, generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340.

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met. Id. Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, and disabilities resulting from a common etiology or a single accident or disabilities affecting a single body system will be considered as one disability. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). In exceptional circumstances, where a Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment. 38 C.F.R. § 4.16(b).

In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may not be given to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

Service connection is currently in effect for the following disabilities: posttraumatic stress disorder (PTSD) (70 percent disabling); diabetes mellitus type II (20 percent disabling); tinnitus (10 percent disabling); and left ear hearing loss (noncompensable). The combined rating for his service-connected disabilities is 80 percent. Thus, the Veteran meets the minimum percentage requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a). What remains to be determined is whether the Veteran's service-connected disabilities render him unemployable.

For the Veteran to prevail in a claim for TDIU, the evidence must show that he is unable to pursue a substantially gainful occupation due to his service-connected disabilities. The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

According to the Veteran's June 2012 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, the Veteran last worked in 2008 as a distributor of janitorial supplies. He claimed that he had a high school education and attended two years of college. The Veteran listed his PTSD and hearing loss as the main reasons why he could no longer work.

The Board observes that the Veteran attended several VA examinations over the course of this appeal. For instance, at his June 2011 audiological examination, the VA examiner commented that the Veteran's hearing loss and tinnitus cause "significant effects" on his occupational ability. In fact, most recently, at his October 2014 PTSD examination, the VA examiner reported that the Veteran's PTSD "renders him unable to secure and maintain substantially gainful employment of either an active or sedentary nature." This examiner also reported that the Veteran last worked around 1991 for the United States Postal Service. 

The Board further observes that the Veteran has submitted a November 2012 report from his private vocational rehabilitation therapist. The therapist reported that the Veteran previously worked for the postal service from 1968 to 1991, and later worked in sales/distribution from 1993 to 2008. The therapist also provided a detailed and thorough summary of the Veteran's medical history and electronic claims file. The therapist concluded that the Veteran "could not engage in gainful employment at ay exertional level." 

In December 2016, the Veteran testified that he last worked full-time around 1991 with the postal service. He explained that opted for early retirement at that time due to the increased stress of his job. The Veteran stated that he worked briefly in the janitorial supplies field, but ultimately left that job as well. He also stated that he was licensed as a minister, but no longer actively practicing. The Veteran indicated that his PTSD symptoms had worsened and that he now suffers from increased stress, anxiety, and flashbacks. He stated that his biggest problem now is that he tends to be lonely and isolate himself from others. The Veteran also stated that his diabetes mellitus is mostly controlled with medication and that he uses his hearing aids often. 

In light of the above, the Board finds that the cumulative effects of the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation. The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator. Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner"). 

Thus, the Board finds that the evidence of record reasonably supports the grant of TDIU. Given the Veteran's limited occupational experience, along with the evidence discussed in his pertinent VA examinations, his treatment records, his statements regarding employment, and the report from his private vocational therapist, the Board finds that the evidence is approximately evenly balanced as to whether the Veteran's service-connected disabilities render him unemployable under the applicable regulations. Further, no VA examiner has commented specifically on the Veteran's employability when considering the Veteran's overall disability picture. Meanwhile, the report from the Veteran's private vocational therapist helps shed light on this issue. As the reasonable doubt created by this approximate balance of the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

In making this determination, the Board emphasizes that, in the present case, the TDIU award is based on the combined effects of the Veteran's service-connected disabilities, as opposed to any single disability alone. That is to say, the Veteran is not unemployable based on any single disability alone, but on the collective impact of all his service-connected disabilities. See Guerra v. Shinseki, 642 F.3d 1046  (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010); Bradley v. Peake, 22 Vet. App. 280, 293 (2008).


ORDER

Entitlement to service connection for sleep apnea is dismissed.

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) is granted, subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


